Appeal by the de*845fendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 7, 2006, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed. Therefore, he has no basis now to complain that the sentence was excessive (see People v Kazepis, 101 AD2d 816 [1984]). Crane, J.P., Ritter, Fisher, Covello and Dickerson, JJ., concur.